UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6304


JOSEPH KENNETH NEWBOLD,

                  Petitioner – Appellant,

             v.

PATRICIA STANSBERRY, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:08-cv-01266-LO-JFA)


Submitted:    September 29, 2009            Decided:   October 5, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph Kenneth Newbold, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Joseph     Kenneth    Newbold,     a    federal   prisoner,      appeals

the    district     court’s       order   dismissing      his    28    U.S.C.    § 2241

(2006)      petition.       We     have   reviewed      the   record    and     find   no

reversible error.          Accordingly, we affirm for the reasons stated

by    the    district     court.      Newbold     v.    Stansberry,     No.    1:08-cv-

01266-LO-JFA (E.D. Va. filed Jan. 12, 2009; entered Jan. 13,

2009).        We dispense with oral argument because the facts and

legal       contentions     are    adequately     presented      in    the    materials

before      the   court    and     argument     would   not     aid   the    decisional

process.

                                                                               AFFIRMED




                                            2